DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Pre-Appeal Brief, filed 05/16/2022 and Pre-Appeal Decision filed 05/29/2022, with respect to the rejection(s) of claim(s) 51-70 under 35 U.S.C.103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TAKATORI (2004/0021793); Furthermore, based on Applicant’s Remarks, the double patenting rejection is hereby maintained, as discussed below. This office action is non-FINAL.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	 Claims 51-59 and 60-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIMITROVA et al (2002/0147782) in view of TAKATORI (2004/0021793) and further in view of WHITEHEAD (8,555,318).
As to claims 51-53, DIMITROVA a method comprising: 
Receiving an input from a user (figs.1-3, Control Circuitry “CC” or Central Processing Units “CPU”, [0002] and [0031-0035]-User-suppled category of filtering criteria); in response to receiving the input and prior to output of a video content item: generating, from a plurality of metadata items that textually or visually describe a video content item, a compilation of metadata items (descriptors, metadata, Segments associated with the video content item, Abstract, [0016-0020], [0025] and [0028-0032]) for the video content item ([0034-0036], [0039- 0041], [0044-0047]. [0050-0052] and [0055-0060]-dynamically filtering content of video segment by segment basis-responsive to user-specified or selected or set criteria based on history or learnt from interactions, including continuously learning and fine tuning its behavior based on user input(s), during rendering of multimedia content or prior output of a video content item) by: 
Determining (CPU), based on a viewing history of the user, a number of times the user has previously accessed the video content item; determining, based on the number of times the user has previously accessed the video content item, a number of metadata items to be displayed; and generating the compilation of metadata items for the video content item that comprises the identified number of metadata items; and generating for display the generated compilation of metadata items simultaneously with an option to play the video content item; arranging the identified number of metadata item in the compilation according to a first arrangement, comparing the number of times the user has previously accessed the video content item to a threshold; determining, based on the comparing, whether the number of times exceeds the threshold; and in response to determining that the number of times exceeds the threshold, rearranging the identified number of metadata items in the compilation ([0034-0036], [0039-0041], [0044-0047]. [0050-0052] and [0055-0057]), note that various segments are filtered/combined with the multimedia content based and the system (e.g. Learning module 180/40) further monitors a second media associated for various segments associated with the content, categorizing segments and combining the segments with other content based on the user history of accessing other content; furthermore the system provide option(s) that enables to user to review the results of filtering as output from the classification module and then provides corrections or modifies certain markings accordingly; the learning process generates data based or programs watched and related or program(s) within genres that has not been watched;  furthermore the generated media asset is based on parental control settings, profile, history, etc. (threshold value) and further categories based on user-defined categories
DIMITROVA disclose generating various media guide based on user(s) history, which further includes a learning module that further generates additional guide data based on the user(s) history of programs watched and further enables a user to review the guide as desired to select programs or playback the media asset, BUT appears silent as to where the viewing history is based on a number of times the user has previously accessed the video content item.
However, in the same field of endeavor, TAKATORI discloses TV receiver and method for counting the number of accesses from the receiver and further discloses generating access history based on a number of times previously item or content was accessed (figs.1-15 “note fig.9” Abstract, [0006-0010], [0013-0023], [0034-0037], [0088-0100] and [0108-0115])
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art provide to incorporate the teaching of TAKATORI into the system of DIMITROVA to efficiently generate a viewing history of the user(s) and generate an efficient guide based on the viewing history and previously times an item or content was accessed.
DIMITROVA as modified by TAKATORI, appear silent as to generating for display the generated compilation of the metadata items simultaneously with option to play the video content item.
However, in the same field of endeavor, WHITEHEAD discloses customized media on demand and further discloses a playback option(s) that provides various playback modes upon generating a desired customized media guide, including continuous playback of media within the desired channel (figs.1-7, Abstract, col.2, lines 7-16, Col.5, line 56-col.6, line 9, line 47-col.7, line 18)
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art provide to incorporate the teaching of WHITEHEAD into the system of DIMITROVA as modified by TAKATORI to retrieve and playback on-demand or automatically a desired customized media or content items accordingly for the user, thereby providing a dynamic or continuous information updating of the media asset or guide
As to claim 54, DIMITROVA further discloses wherein rearranging the identified number of metadata items includes changing a size of a visual object in the identified number of metadata items ([0029-0039] and [0043-0048])
As to claims 55-57, DIMITROVA further discloses determining whether the video content item is related to a second video content item; and in response to determining that the video content item is related to a second video content item, determining a second number of times the user has previously accessed the second video content item, wherein the number of metadata items to be displayed is further based on the second number of times the user has previously accessed the second video content, wherein the number of metadata items to be displayed is further determined by: comparing first metadata items associated with the video content item to second metadata items associated with the second video content item to determine a subset of the first metadata items associated that do not match the second metadata items; and selecting the subset of the first metadata items that do not match the second metadata items ([0034-0036], [0039-0041], [0044-0047]. [0050-0052] and [0055-0057]), note user or parent predefined various categories with the learning further configuring other related segments accordingly based on the settings, note remarks in claims 51-53.
	As to claim 58, DIMITROVA further discloses wherein determining whether the video content item is related to a second video content item further comprises: selecting a first attribute associated with the video content item; cross-referencing the first attribute with a database to obtain a candidate video content item; comparing a second attribute associated with the video content item to a candidate attribute associated with the candidate video content item to determine whether a value of relatedness between the video content item and the candidate video content item exceeds a relatedness threshold; and in response to determining that the value of relatedness between the video content item and the candidate video content item exceeds the relatedness threshold, designating the candidate video content item as the second video content item ([0034-0036], [0039-0041], [0044-0047]. [0050-0052] and [0055-0057]), note user or parent predefined various categories, the parental control uses various predefined thresholds with the learning further configuring other related segments accordingly based on the settings, note remarks in claims 51-53.. 
Claim 59 is met as previously discussed in claims 51-53.
As to claims 61-63, the claimed “A system…” is composed of the same structural elements that were discussed with respect to claims 51-53.
Claim 64 is met as previously discussed in claim 54.
Claims 65-67 are met as previously discussed in claims 55-57.
Claim 68 met as previously discussed in claim 58.
Claim 59 met as previously discussed in claims 51-53. 

5. 	Claims 60 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIMITROVA et al (2002/0147782) in view of TAKATORI (2004/0021793) and further in view of WHITEHEAD (8,555,318) and further in view of ERRICO et al (2006/0282856)
As to claims 60 and 70, DIMITROVA as modified by TAKATORI and WHITEHEAD, discloses all the claim limitations as previously discussed above with respect to claims 51 and 61 respectively, BUT appears silent as to determining, based on the viewing history of the user, a total number of times the user has previously accessed each episode of the plurality of episodes
However, in the same field of endeavor, ERRICO discloses collaborative recommendations systems using filtering and learning system to recommend program items and further discloses determining, based on the viewing history of the user, a total number of times the user has previously accessed each episode of the plurality of episodes (figs.1-3, [0026], [0094], [0102-0105] and [0161-0162])
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art provide to incorporate the teaching of ERRICO into the system of DIMITROVA as modified by TAKATORI and WHITEHEAD to efficiently filter programs based on viewing history to include filtering of specific types of programs, such as episodes, series, sitcom, etc.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 51-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 9,729,933. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (16/994,926)…equates to…U.S. Pat. (9,729,933).
	As to claim 51, the claimed “A method…” equates to “A method…” of Pat ‘933 (col.34, lines 7-8);
	The claimed “receiving...”; “generating…” equates to “prior to…”; “receiving...” of Pat ‘933 (col.34, lines 7-15);
	The claimed “determining based on viewing history…” equates to “identifying…”, “selecting…” of Pat ‘933 (col.34, lines 16-20);
	The claimed “generating for compilation...."; “generating for display….” equates to “loading...."; “generating…” of Pat ‘933 (col.34, lines 21-26);
	Claims 52-60 equates to claims 2-10 of Pat ‘933 (col.34, line 27-Col.35, line 54).
	As to claim 61, the claimed “A system…” is composed of the same structural elements that were discussed in claim 51.
	Claims 62-70 are met as previously discussed in claims 52-60.
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims. Allowance of claims 51-70 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /ANNAN Q SHANG/  Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                             


ANNAN Q. SHANG